Citation Nr: 0617592	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

In October 1994, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The December 
1995 rating decision denied the claim, and he appealed.  
During the pendency of the veteran's appeal, the RO granted 
service connection for PTSD in a January 2003 rating 
decision.  A 30 percent rating was assigned effective October 
27, 1994 (the date of claim).  The veteran subsequently 
perfected an appeal as to the assigned rating.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by social 
isolation, irritability, and periods of depression and 
despondency which are productive of considerable industrial 
impairment and considerable difficulty in establishing or 
maintaining effective or favorable relationships.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 50 percent 
for the veteran's service-connected PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his service-
connected PTSD, which is currently evaluated as 30 percent 
disabling.  He essentially contends that the symptomatology 
associated with this condition is more severe than that 
contemplated by the currently-assigned 30 percent rating.  He 
specifically notes that problems with anger, depression, and 
interpersonal relationships have made it extremely difficult 
for him to obtain or retain employment.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the August 2003 SOC and numerous supplemental 
statements of the case (SSOCs) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in July 
and November 2003 which were specifically intended to address 
the requirements of the VCAA.  The July 2003 letter from the 
RO specifically notified the veteran that to "establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the July 
2003 VCAA letter, the veteran was informed that:

VA is responsible for obtaining relevant records from 
any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the 
Social Security Administration.  We will obtain medical 
records from a VA facility, if you give us the location 
and dates of treatment.
      
(emphasis in original).  The same letter advised the veteran 
that:

On your behalf, VA will make reasonable efforts to 
obtain relevant records not held by a Federal agency.  
This may include records from State or local 
governments, private doctors and hospitals, or current 
or former employers.  

(emphasis in original).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency who has them . . . 
[i]t is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  More specifically, the July 2003 
letter instructed the veteran that if "you had private 
treatment that has not already been submitted, send us the 
records.  If you would like us to request the records, 
complete a separate form for each provider, sign, and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to [VA]" (emphasis in original).  With 
respect to VA medical records, as was noted above, the July 
2003 advised the veteran to provide the location and dates of 
treatment.  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 SOC specifically requested that the veteran 
"provide any evidence in his possession that pertains to the 
claim."  The Board acknowledges, however, that neither the 
July 2003 nor the November 2003 VCAA notice contained a 
specific request for the veteran to provide any evidence in 
his possession that pertained to the claim or something to 
the effect that he give VA everything he had that pertained 
to his claim.  See id.  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  The RO asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing the claim.  A generalized request for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, that the omission of a request for "any evidence 
in the claimant's possession that pertains to the claim" did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In the instant case, the veteran was provided with VCAA 
notice via the July and November 2003 VCAA letters.  His 
claim was then readjudicated in the December 2005 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been service connected for PTSD.  
Moreover, as outlined above, the veteran has received proper 
regarding element (4), degree of disability, by way of the 
July and November 2003 VCAA letters.  

While the veteran was not provided with notice of the type of 
evidence necessary to establish the effective date for his 
service-connected benefits - i.e. the last element of service 
connection, noted above - in the this decision, and as will 
be discussed below, the Board is granting an increased 
initial rating of 50 percent for the veteran's PTSD effective 
from the date of the claim.  See 38 C.F.R. § 3.400 (2005).  
The Board thus finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes voluminous VA treatment 
records; records from the Social Security Administration; 
reports from several private and VA psychologists, 
psychiatrists, and social workers; and the reports of 
multiple VA psychiatric examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].




Specific schedular criteria

The veteran filed his initial claim of entitlement to service 
connection for PTSD in October 1994, and the currently-
assigned 30 percent rating has been made effective form that 
date.  

During the pendency of this appeal, effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
mental disorders, including PTSD.  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted VA to do otherwise and VA did 
so.  VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected PTSD under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Prior to November 7, 1996, the VA Schedule read as follows:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10 % Emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 2002).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Analysis

Initial matter - recently-submitted evidence

Following the issuance of the most recent SSOC in December 
2005, additional evidence in the form of VA treatment records 
dated in November and December 2005 was submitted.  No waiver 
of initial RO consideration of this evidence is of record.  

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2005).  The 
regulation notes, however, that evidence is not pertinent 
"if it does not relate to or have a bearing on the appellate 
issue or issues."  

In the instant case, the additional evidence submitted 
consists of treatment records regarding the veteran's 
nonservice-connected renal cell carcinoma and service-
connected sarcoma.  It does not, however, provide any 
indication of the current level of PTSD symptomatology.  
Indeed, these records merely note that the veteran has a past 
history of PTSD and that such is accompanied by sleep 
disturbance, hypervigilance, and intrusive recollections.  
That the veteran has PTSD and that such is accompanied by the 
aforementioned symptoms is well documented in the record.  
The additionally-received evidence therefore does nothing to 
shed light on the level of symptomatology associated with the 
veteran's PTSD.  Because the additionally-received evidence 
focuses solely on a disability which is not the subject of 
this decision (i.e. cancer), the Board does not believe that 
such is pertinent, as that term is defined by 38 C.F.R. 
§ 20.1304.  Remand of the case to the RO for consideration of 
this evidence is accordingly not warranted and would only 
serve to unnecessarily delay final adjudication of the 
veteran's claim.

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to the veteran's service-
connected PTSD, he has also been diagnosed with several 
nonservice-connected psychiatric disabilities, including 
dysthymic disorder and a major depressive disorder.  The 
Board, however, is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The medical evidence in the instant case has not been able to 
successfully differentiate between the symptomatology 
associated with the veteran's service-connected PTSD and his 
nonservice-connected dysthymic and depressive disorders.  
Moreover, the November 2005 VA psychiatric examiner noted 
that it was "difficult to distinguish the degree of severity 
of his symptoms due to PTSD and Dysthymic Disorder without 
resorting to speculation."  Because of the inherent 
difficulty in differentiating between the symptomatology 
associated with each psychiatric condition, the Board will 
consider all of the veteran's psychiatric symptomatology, 
variously diagnosed, in assigning a disability rating.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
both the current and former Diagnostic Code 9411.  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the veteran's case (PTSD).  However, under the 
former schedular criteria all psychoneurotic disorders 
including PTSD were rated using the same criteria in the 
rating schedule.  Likewise, under the revised schedular 
criteria, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating the veteran's PTSD 
under another diagnostic code would not produce a different 
result.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
9411.

Discussion

(i.)  The former schedular criteria

As noted above, to achieve the next highest rating (of 50 
percent) under the former schedular criteria, the evidence 
must demonstrate that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, or that by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The Board believes that the medical evidence of 
record reflects such impairment.  

Most notably, the veteran's PTSD symptoms have been 
productive of considerable industrial impairment.  The 
veteran's history is significant for ongoing conflict with 
co-workers, particularly those in positions of authority.  
The veteran was demoted from his position as a janitorial 
supervisor with the United States Postal Service in the mid-
1990s due to his inability to properly monitor those under 
his command and his inability to get along with superiors.  

Subsequent to his demotion, the veteran was placed in another 
postal facility in an effort to limit conflict with his 
former superiors.  This arrangement worked well for a few 
months, but the veteran soon began experiencing difficulties 
with his superiors at his new location, leading to 
disciplinary action and significant work-related turmoil.  

In addition to interpersonal conflict, it appears that the 
veteran had a long history of absenteeism throughout his 
years with the Postal Service due to depressive symptoms and 
sleep disturbance.  Psychiatric treatment records reveal that 
the veteran has had frequent periods of decompensation in 
which he would become depressed, despondent and miss 
considerable time from work.  During such periods of 
depression and despondency, the veteran reported frequent 
nightmares, often related to his Vietnam experiences, which 
would significantly limit the amount of sleep he received and 
consequently led to even greater use of sick leave.  
The veteran's long history of absenteeism and conflict with 
his superiors eventually led him to stop working altogether 
in March 2000.  H.H., M.S.W., the veteran's VA social worker, 
specifically noted in an October 1999 letter that the 
veteran's "isolating behaviors" have caused "ongoing 
relationship problems" and that the veteran "lost his job 
at the Post Office due to failure to get along with others in 
authority and to maintain working employment relationships."  
Such sentiments are echoed by a host of other mental health 
professionals who have examined the veteran over the years.

The veteran has also demonstrated considerable impairment in 
maintaining effective or favorable relationships with people 
outside of an employment setting.  The veteran has routinely 
reported during psychiatric examinations that he is 
isolative, becomes agitated in crowds, and rarely leaves the 
confines of his home.  He apparently has no friends, 
participates in very few leisure activities, and will 
typically avoid others for fear that he will experience an 
outburst of anger.

In short, the Board believes that the veteran meets the 
criteria for a 50 percent rating for PTSD under the former 
schedular criteria.  He has consistently demonstrated 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people.  
Such is evidenced by his long history of conflict with fellow 
postal employees, particularly those in positions of 
authority, as well as the fact that the veteran has no 
friends, few hobbies, and tends to avoid any contact with 
others, preferring instead to stay at home.  

Considerable industrial impairment has also been 
demonstrated.  While the veteran was working, he would 
experience long periods of severe depression and despondency 
in which he would miss considerable time from work due to his 
unwillingness to leave his home.  During such periods, the 
veteran experienced considerable nightmares related to his 
Vietnam experiences which markedly shortened his nightly 
sleep and made attendance at work more difficult.  The 
veteran's history of absenteeism, coupled with his strained 
relationships with supervisors, led him to leave his job with 
the Post Office in March 2000.  He has not since returned to 
work.

Moreover, the Board notes that the veteran's GAF scores have 
consistently ranged from 50 to 60 (with one score during the 
appeal period of 65).  These scores are reflective of 
moderate to serious impairment in social and occupational 
functioning (e.g., few or no friends, conflicts with peers or 
co-workers, unable to keep a job) and are consistent with the 
medical findings reported above.  Thus, the Board finds that 
the veteran's symptomatology is congruent with a 50 percent 
rating under the former schedular criteria.  

While the veteran's psychiatric symptomatology is consistent 
with the criteria for a 50 percent rating, the Board does not 
believe that a higher rating of 70 percent is warranted.  For 
a 70 percent rating to be assigned under the former schedular 
criteria, severe impairment in the ability to establish and 
maintain effective or favorable relationships with people 
must be demonstrated.  Alternatively, severe impairment in 
the ability to obtain or retain employment must be shown.  
The veteran has not demonstrated such symptomatology.

Although the veteran has a history of conflict with co-
workers, has almost no friends, and is isolative, the Board 
does not believe that severe impairment in the ability to 
establish and maintain has been established.  The veteran has 
consistently reported that he has a good relationship with 
his siblings, two of whom he has lived with for many years.  
He also reports a strong relationship with his daughter and 
grandchildren whom he sees approximately four times a year 
and telephones about five times per month.  While the veteran 
has few, if any, friends, he as apparently dated several 
women over the years, albeit none within the last few years.  
Moreover, despite considerable social withdrawal, the veteran 
has reported to various psychiatric examiners that he will 
occasionally leave his home to attend church, go to a movie 
or a jazz club, or visit the public library.  Additionally, 
while the veteran reports that he becomes angry and agitated 
in crowds, he has no history of violence or assaultiveness 
toward others.

Severe impairment in the ability to maintain or retain 
employment has also not been demonstrated.  Although the 
veteran has not worked in several years, the veteran's 
psychiatric records reveal that he could potentially work on 
a limited basis.  The March 2004 VA examiner noted that while 
it "is difficult for [the veteran] to find the energy, 
concentration, and confidence to return to work, . . . it is 
likely that he could work at least part time if he was 
motivated to do so."  The November 2005 VA examiner further 
noted that the veteran's PTSD symptoms alone "would not 
hinder him from obtaining or maintaining employment with the 
aid of outpatient therapy and psychiatric follow up."  

Mental status examination results have also indicated that 
the veteran has the ability to work, at least on a limited 
basis.  He has routinely been found to be of average 
intelligence, with clear thought processes, and normal 
speech.  He has regularly been reported to be alert and 
oriented in all spheres; has not exhibited delusional 
thinking; and has not reported auditory or visual 
hallucinations.  Insight, judgment, and memory have 
consistently been characterized as intact, and he has 
consistently exhibited good hygiene and proper dress.

The veteran's GAF scores have also not been consistent with 
symptomatology reflective of a 70 percent rating.  As noted 
above, the veteran's scores have ranged from 50 to 60, which 
is congruent with mostly moderate to serious symptomatology.  
Much lower GAF scores, consistent with severe impairment in 
occupational and social functioning, would be expected if the 
veteran's PTSD symptoms were consistent with a higher 70 
percent rating.

In summary, the objective evidence in the instant case 
reveals considerable impairment in the veteran's ability to 
maintain effective or favorable relationships or to maintain 
or retain employment.  Such is consistent with a 50 percent 
rating under the former schedular criteria; it does not 
disclose the severe impairment required for the assignment of 
a 70 percent rating.

(ii.)  The current schedular criteria

The Board has determined that the veteran's PTSD 
symptomatology warrants a 50 percent rating, and no higher, 
under the former schedular criteria.  This, however, does not 
end the Board's inquiry.  The Board must still consider 
whether a rating in excess of 50 percent is warranted under 
the current schedular criteria.  After a through review of 
the record, the Board concludes that it is not.

As outlined above to obtain the next highest rating (of 70 
percent) under the current scheduar criteria ,occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships must be demonstrated.

As explained above, while the veteran's history of conflict 
with co-workers and periods of marked depression and 
despondency has made it difficult for him to maintain 
employment, psychiatric treatment records suggest that he is 
perfectly capable of working on at least a part-time basis 
provided that he attend regular therapy sessions and 
psychiatric follow up (this the veteran appears to be doing).  

Moreover, while the veteran is generally socially withdrawn, 
has few friends, and becomes agitated in crowds, he is not a 
total recluse.  As noted above, he has a good relationship 
with his siblings and has regular contact with his daughter 
and grandchildren.  By all respects these appear to be strong 
relationships which the veteran enjoys.  The veteran also 
will occasionally leave his home to attend church, go to 
dinner or a movie, visit the public library, listen to jazz 
music, or even go on a date with a woman - all activities 
which are completely inconsistent with a rating of 70 percent 
or higher under the current rating criteria.

The veteran has also not exhibited other symptomatology 
necessary for a 70 percent rating.  He has not voiced 
thoughts of suicide, judgment and insight have routinely been 
reported as intact, and no obsessional rituals which 
interfere with routine activities have been reported.  His 
speech has consistently been reported to be logical and goal 
oriented and no evidence of a though disorder has been found.  
He has also not endorsed symptoms of near-continuous panic.  
While the veteran has reported suffering from "attacks" 
during which his heart pounds, he will sweat profusely, and 
get a premonition that something bad is going to happen, such 
has not occurred more than once per week.  

The veteran has also not exhibited impaired impulse control 
such as unprovoked irritability with periods of violence.  
While the veteran has reported irritability and outbursts of 
anger, such have been unaccompanied by violence or grossly 
inappropriate behaviors.  Finally, the veteran has 
consistently been found to be oriented in all spheres, and 
has routinely exhibited proper dress and hygiene. 

In short, the veteran's overall psychiatric disability 
picture does not reflect the level of impairment required for 
a rating of 70 percent rating under the revised Diagnostic 
Code 9411.

Fenderson consideration

As was noted in the Introduction, this appeal arises from the 
grant of service connection and the initial assignment of a 
disability rating by the RO in January 2003.  In that rating 
decision, a 30 percent disability rating was assigned for 
PTSD effective as of the date of the veteran's initial claim, 
October 27, 1994. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the medical evidence of record appears 
to support the proposition that the veteran's service-
connected PTSD has not changed appreciably over the appeal 
period.  The medical evidence of record shows relatively 
stable symptoms, as indicated by the GAF scores (ranging from 
50 to 60).  Significantly, at no time during the appeal 
period has the veteran exhibited the severe level of 
occupational and social impairment required for a rating in 
excess of 50 percent.  Accordingly, the Board does not 
believe that "staged" ratings are warranted in this case.
Conclusion

In short, as explained above, the objective evidence in the 
instant case reveals a disability picture consistent with a 
50 percent rating and no more under the schedular criteria.  
To that extent, the appeal is allowed.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation of 50 percent for the 
veteran's service-connected PTSD is granted, subject to the 
application of controlling law and regulations.



____________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


